 



Cooperation Agreement between Benefactum Alliance Business Consultant (Beijing)
Co., Ltd. and Qingdao Zhong Ying Assets Management Co., Ltd.

 

This agreement is signed by the following parties in Qingdao on February 3,
2016:

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

 

Legal representative:

 

Party B: Qingdao Zhong Ying Assets Management Co., Ltd.

 

Legal representative:

 

Whereas:

 

1. Party A is an Internet financial service platform operating company with good
reputation, excellent team, sufficient capital strength, efficient and quality
service level and advanced operating management experience;

 

2. Party B is an assets management company legally registered and existing in
Qingdao and having obtained relevant business certificate with good reputation
and professional ability;

 

3. The project “Huiying Finance (hyjf.com)” of Party A is a new Internet
financial intermediation service platform with good development prospect;

 

4. Party B is willing to take its professional advantages and cooperate with
Party A to carry out financial services through the Internet financial service
platform “Huiying Finance”;

 

5. Party B understands, and fully accept and complies with the “Terms of Use and
Service of Huiying Finance” (for details, see the contents published on the
platform “Huiying Finance”; as the attachment of this agreement), and conforms
to the cooperation service mode agreed as follows;

 

6. Both parties will actively explore to use the Internet technology to carry
out financial services (such as financing of small and micro businesses,
personal loan and investment) on the principles of equality, voluntariness, good
faith and mutual benefit in accordance with relevant laws and regulations.

 

Now, therefore, both parties have reached the following agreement through
friendly consultation:

 

I. Cooperation mode

 

1. Main tasks of Party A as the intermediary are as follows:

 

(1) To release financing information, verify the authenticity of such
information, and ensure the safety of customer information;

 

(2) To provide the financing consultation and other value-added services and
procure that the creditor’s rights of Party B are transferred via the platform
“Huiying Finance”;

 

(3) To coordinate and manage the cooperation of various participants in the
Internet financial service platform “Huiying Finance”, and maintain normal
operation of such financial service platform;

 

(4) To entrust any third party to manage fund accounts;

 

(5) To assist the transferees of creditor’s rights (investors of the Platform)
to exercise or be commissioned to exercise contractual rights; and

 

(6) To provide other services relating to the platform “Huiying Finance”.

 

 

 

 

2. Main tasks of Party B as the transferor of creditor’s rights are as follows:

 

(1) To examine and verify the authenticity of information relating to creditor’s
rights and conduct due diligence on the financing projects recommended to Party
B in accordance with relevant laws and regulations;

 

(2) To provide credit guarantee to Party A, guarantee the clear ownership of the
financing projects, provide detailed and feasible assets disposal program, and
report the assets disposal status and the changes in the enterprise performance
ability and solvency to Party A in time; and

 

(3) Before the due day of the financing period of the projects of creditor’s
rights, Party B must buy the creditor’s rights back.

 

3. Credit extension

 

(1) Before this agreement is signed, Party A confirms by its investigation,
review and credit granting procedures that it grants Party B a credit line of
RMB 300,000,000 hereunder and Party B may transfer the creditor’s rights within
such credit line according to the requirements of Party A.

 

(2) During the term of this agreement, if Party A thinks that the credit line
can be increased, then the credit line hereunder can be increased upon the
request of Party B and with the consent of Party A.

 

(3) Unless otherwise agreed, the credit extension hereunder can only be used for
the purpose under the cooperation mode negotiated by both Parties.

 

4. Term of cooperation

 

(1) Both parties confirm that the term of cooperation shall be one year from the
effective date of this agreement.

 

(2) Upon the expiration of this agreement, if both parties fail to confirm
continued cooperation in writing, then this agreement shall automatically become
invalid. If the cooperation is required to be continued, both parties shall sign
a separate written agreement.

 

(3) The dissolution and termination of this agreement will not affect the
validity of specific business contract that has already been confirmed by the
Parties hereunder.

 

5. Security deposit

 

(1) In order to guarantee the interests of Party A and the investors of Party
A’s platform, Party B shall pay to Party A the security deposit at 3% of the
amount of each project for creditor’s rights so as to provide guarantee for such
project in the form of pledge over cash.

 

(2) The guarantee scope shall be limited to the investment principal, income,
interest, penalty, expenses and other expenses for the realization of creditor’s
rights which are payable by Party B to Party A and the investors of Party A’s
platform.

 

(3) Party B shall pay the security deposit into the designated account of Party
A (account name: ______________________; opening bank:
________________________________; account number: ___________________) before
each project for creditor’s rights is published on the platform of Party A.

 

 

 

 

(4) Upon the expiration of buy-back period for each single creditor’s right, if
Party B buys back the creditor’s rights and pay off all the payables and
expenses as agreed, then Party A shall return the security deposit (without
interest) to Party B.

 

(5) If Party B fails to buy back the creditor’s rights and pay the investment
principal, income, penalty and expenses as agreed, then Party A has the right to
directly deduct them from the security deposit paid by Party B.

 

(6) If Party B fails to buy back each individual project for creditor’s rights
as agreed, then Party A has the right to deduct the investment principal,
income, penalty and expenses payable for such project from the security deposit
for the subject matter of all creditor’s rights published by Party B on the
Platform.

 

(7) After relevant amounts are deducted from the security deposit paid by Party
B, if Party A and the investors on Party A’s platform do not obtain such amounts
and expenses, Party B is still obliged to pay off such amounts.

 

(8) After the security deposit paid by Party B is deducted by Party A as agreed,
Party B shall make up the security deposit, and before that, Party A has the
right to suspend the performance of the cooperation agreement and does not
publish the subject matters for creditor’s rights of Party B on the Platform.

 

II. Basic requirements on the transfer of creditor’s rights

 

1. Creditor’s rights referred to in the transfer of creditor’s rights herein
must satisfy the following conditions:

 

(1) Creditor’s rights are obtained by Party B through normal operation in
accordance with relevant provisions;

 

(2) Creditor’s rights have been strictly and cautiously evaluated and assessed
in accordance with internal risk management regulations and standards;

 

(3) The financing amount of each creditor’s right shall not exceed
_____________RMB;

 

(4) The project financing for creditor’s rights is only for the purpose of
operation and legal consumption; the annualized interest rate is not greater
than 24%; the loan term is not more than 12 months; and the payment method is
repaying capital with interest at maturity;

 

(5) Creditor’s rights corresponding to the projects financed by Party B on Party
A’s platform by transfer of creditor’s rights are only allowed to be transferred
one-time on Party A’s platform; after creditor’s rights are transferred on Party
A’s platform, Party B shall no longer transfer such creditor’s rights on other
platforms or through other channels. In case of any breach, Party B shall assume
all the legal liabilities and all the losses caused to Party A and the investors
of Party A’s platform.

 

III. Commitments and special provisions

 

1. Party B promises that any information provided to Party A during the
cooperation is true and effective, and is voluntary to assume the liability to
guarantee authenticity of such information. If Party A or the platform investors
(transferees of the creditor’s rights) suffers losses due to negligence of Party
B, Party B voluntarily undertakes all the compensation responsibilities for such
losses.

 

 

 

 

2. Both parties confirm that any electronic signature or electronic confirmation
used in the Internet Financial Service Platform “Huiying Finance” are the
expression of true intention, producing the same legal force with the written
confirmation according to law; both parties will fulfill comprehensively the
rights and obligations specified in the electronic contract or legal documents.

 

3. Financing maturity of Party B is the expected initial period; if Party B does
not realize the completion of businesses within the prescribed time limit, Party
B still needs to buy back the creditor’s rights according to the initial period
agreed herein. This provision is binding on Party B and Party B must enforce
this provision according to contractual agreements.

 

IV. Risk disposal mechanism

 

1. Party B must conduct due diligence on financing projects recommended by it in
accordance with the internal risk control regulations and operating procedures,
and provide guarantee measures (such as third-party guarantee, deposit
guarantee, security guarantee and pledge guarantee) for the financing project
status.

 

2. To guarantee the fund security of investors, Party A shall have the right to
conduct due diligence on the creditor’s assets transferred by Party B, or
entrust any third party agency to examine the creditor’s assets transferred by
Party B.

 

3. Upon the maturity of the projects for creditor’s rights, if Party B fails to
buy back the creditor’s rights as agreed or in case of any other breach on the
part of Party B, then Party A has the right to require Party B to fulfill the
obligation of buying back creditor’s rights, pay the buy-back amounts and
compensate for economic losses (including but not limited to fund losses) in
accordance with the entrustment or authorization of the investors on the
Platform (transferees of creditor’s rights), and all expenses arising therefrom
(such as attorney fees, travel expenses, valuation fees, auction fees and legal
costs) shall be borne by Party B.

 

V. Service charges

 

1. Party A shall provide Party B with financing consultation and intermediary
service, and charge Party B intermediary service fees as well as account number
management fees according to the loan term of the projects.

 

Charging standards: A 1.5% service fee is charged when the financing maturity is
no more than 1 month; a 2% service fee is charged when the financing maturity is
2-3 months (inclusive); a 2.2% service fee is charged when the financing
maturity is 4-5 months (inclusive); a 3% service fee is charged when the
financing maturity is 6 months; a 3% service fee is charged when the financing
maturity is 9 months; and a 3% service fee is charged when the financing
maturity is 12 months. A 0.3% account management fee is monthly charged.

 

 

 

 

2. The intermediary service fees will be a one-time payment payable at the time
when the projects for creditor’s rights have been transferred, and the account
management fees will be a one-time payment payable at the time when Party B buys
back the creditor’s rights.

 

3. The above-mentioned service fees may be transferred by any third-party
payment agency from the account fund of the financing side to Party A.

 

VI. Protection and use of the information

 

1. Both parties are obliged to keep confidential any customer information
obtained during the cooperation and shall not arbitrarily use or disclose such
information without the consent of customers.

 

2. With the consent of Party B and customers of Party B, Party A may reasonably
use or publish any customer information in accordance with the provisions of
“Terms of Use and Service of Huiying Finance”.

 

3. Without the permission of Party A, Party B shall not illegally use any
information obtained by Party A on the Internet financial service platform
“Huiying Finance”, nor set up similar platform and system.

 

VII. Liability of breach of contact

 

1. Both parties shall strictly abide by the agreement and its annex, and shall
be liable for breach of contract in case of violation.

 

2. If any default of Party B in providing false information results in that the
loan contract for the projects for creditor’s rights becomes invalid, then Party
B shall not only compensate the investors on the Platform (transferees of
creditor’s rights) and Party A for relevant losses, but also pay to Party A the
penalty equivalent to 30%of the financing amount.

 

3. If any failure of Party B to conduct due diligence on the projects for
creditor’s rights causes losses to Party A or the investors on the Platform
(transferees of creditor’s rights), Party B shall compensate for such losses and
pay to Party A 10% of the financing amount of such business as the penalty. If
Party B has such violation for two times, Party A shall have the right to
dissolve this agreement unilaterally.

 

4. If either party violates the confidentiality agreement, the defaulting party
shall pay the penalty of RMB 1 million to the observant party, and compensate
for the losses if such losses caused exceed such penalty. Meanwhile, the
observant party shall have the right to dissolve this agreement.

 

 

 

 

5. If Party B has other violation behaviors, causing losses to Party A, Party B
shall compensate for such losses and pay the penalty of RMB 1 million.

 

6. If Party A breaches the contract, causing damages to Party B, Party A shall
compensate for such losses and pay the penalty of RMB 1 million.

 

7. Losses referred to herein include but are not limited to service charges for
the projects for creditor’s rights, principal and interest and penalty, and all
the attorney fees, travel expenses, valuation fees, auction fees and legal costs
arising out of claiming rights.

 

VIII. Termination of agreement

 

1. This agreement may be dissolved by both parties by consensus. Otherwise,
unless otherwise agreed herein, neither party shall terminate this agreement
without authorization. If either party arbitrarily terminates this agreement,
then the default party shall pay to the observant party the penalty of one (1)
million RMB.

 

2. If Party B is canceled, revoked, bankrupt or dissolved, then this agreement
is automatically terminated and subsequent matters shall be settled by
shareholders of Party B or relevant obligees and Party A through consultation.

 

3. If this agreement is dissolved, the uncompleted projects that have already
been signed during the performance of this agreement shall continue to be
performed by Party B and are still governed by the contract agreement on the
breach and risk disposal mechanism.

 

IX. Miscellaneous provisions

 

1. The addresses for service and contact persons confirmed by both parties are
as follows:

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

 

Address:

 

Contact person:

 

Telephone:

 

E-mail:

 

Party B: Qingdao Zhong Ying Assets Management Co., Ltd.

 

Address:

 

Contact person:

 

Telephone:

 

E-mail:

 

Both parties promise that once the address or mailing address of either party
changes, such party shall promptly notify the other party in writing, otherwise
the delivery of relevant documents to the above-mentioned address is regarded as
having been delivered even if refused or returned.

 

2. Any disputes arising from the performance of this agreement shall be settled
by both parties through negotiation as much as possible; if the negotiation
fails, both parties agree to submit the disputes to Qingdao Municipal People’s
Court for judgment.

 

 

 

 

3. For any matters not covered herein, both parties shall negotiate separately
and then sign a supplementary agreement.

 

4. This agreement is made in duplicate and comes into force after signed by both
parties; each party holds one copy, with each copy having the same legal force.

 

  [ex10-26_001.jpg] Party A: Benefactum Alliance Business Consultant (Beijing)
Co., Ltd.     Legal representative or authorized representative (signature):



[ex10-26_002.jpg]

    Date: February 3, 2016       Party B: Qingdao Zhong Ying Assets Management
Co., Ltd. [ex10-26_003.jpg]   Legal representative or authorized representative
(signature): [ex10-26_004.jpg]     Date: February 3, 2016  

 

 

 

 

 



 